UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/15 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus Diversified Emerging Markets Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Newton International Equity Fund -Dreyfus Tax Sensitive Total Return Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Emerging Markets Fund June 30, 2015 (Unaudited) Common Stocks62.1% Shares Value ($) Brazil1.9% Banco Bradesco 7,800 70,195 Banco do Brasil 6,400 49,980 BM&FBovespa 170,300 641,959 BR Malls Participacoes 5,500 25,757 BRF 21,400 452,077 Cia de Saneamento Basico do Estado de Sao Paulo 42,200 223,955 EcoRodovias Infraestrutura e Logistrica 49,200 122,640 Embraer, ADR 19,960 604,588 Grupo BTG Pactual 55,500 510,355 JBS 141,200 742,991 Kroton Educacional 12,600 48,186 M Dias Branco 1,200 31,649 Qualicorp 46,100 292,249 Ultrapar Participacoes 4,700 99,318 British Virgin Islands.1% Atlas Mara 39,630 a Chile.4% Cia Cervecerias Unidas 5,697 60,348 Enersis 295,250 93,756 ENTEL Chile 54,325 600,802 China13.4% Air China, Cl. H 184,000 b 207,938 Anhui Conch Cement, Cl. H 100,000 350,898 ANTA Sports Products 412,000 999,233 Bank of China, Cl. H 1,567,000 1,018,852 Beijing Capital International Airport, Cl. H 1,058,000 1,220,210 China CITIC Bank, Cl. H 102,000 a 81,321 China Construction Bank, Cl. H 4,135,000 3,776,768 China International Marine Containers Group, Cl. H 90,100 231,772 China Longyuan Power Group, Cl. H 562,000 624,964 China Merchants Bank, Cl. H 306,000 892,157 China Minsheng Banking, Cl. H 322,800 423,096 China National Building Material, Cl. H 528,000 499,286 China Oilfield Services, Cl. H 206,000 328,471 China Shenhua Energy, Cl. H 49,000 111,761 China Vanke, Cl. H 22,300 54,890 Chongqing Rural Commercial Bank, Cl. H 724,000 580,018 CNOOC 997,000 1,414,813 Country Garden Holdings 60,000 26,395 CRRC, Cl. H 30,000 a 46,055 Evergrande Real Estate Group 82,000 48,979 Huaneng Power International, Cl. H 524,000 730,073 Industrial & Commercial Bank of China, Cl. H 4,161,000 3,306,663 Jiangsu Expressway, Cl. H 166,000 218,005 Jiangxi Copper, Cl. H 77,000 128,539 Lenovo Group 586,000 811,920 Longfor Properties 15,000 23,879 New China Life Insurance, Cl. H 18,000 107,514 PetroChina, Cl. H 248,000 276,745 PICC Property & Casualty, Cl. H 280,000 637,911 Ping An Insurance Group Company of China, Cl. H 62,000 837,433 Shanghai Pharmaceuticals Holding, Cl. H 199,900 557,029 Sihuan Pharmaceutical Holdings Group 690,000 b 392,554 Sino-Ocean Land Holdings 46,500 35,153 Sinopharm Group, Cl. H 40,000 177,771 Sunny Optical Technology Group 270,000 588,656 Tencent Holdings 217,200 4,334,725 Vipshop Holdings, ADS 16,887 a 375,736 Weichai Power, Cl. H 104,000 346,821 WuXi PharmaTech, ADR 13,984 a 590,964 Zhejiang Expressway, Cl. H 490,000 680,174 Zhuzhou CSR Times Electric, Cl. H 19,500 146,158 Colombia.0% Cemex Latam Holdings 2,600 a Czech Republic.2% Komercni banka 2,019 Hong Kong2.8% Belle International Holdings 352,000 405,514 China Mobile 180,500 2,311,103 China Overseas Land & Investment 60,000 211,700 China Resources Cement Holdings 816,000 455,816 China Resources Land 176,000 571,034 China Unicom Hong Kong 300,000 472,164 COSCO Pacific 328,685 446,074 Orient Overseas International 76,000 388,748 Shimao Property Holdings 20,500 40,463 Sino Biopharmaceutical 476,000 552,664 Hungary.5% OTP Bank 21,420 423,970 Richter Gedeon 36,018 541,048 India6.6% Bank of India 153,652 a 413,567 Bharat Petroleum 39,100 521,844 Bharti Infratel 114,254 769,976 Cairn India 30,592 87,217 DCB Bank 175,063 a 357,402 Dr. Reddy's Laboratories 10,610 580,894 HCL Technologies 73,109 1,040,886 ICICI Bank 145,950 705,914 Idea Cellular 180,700 497,206 Infosys 26,000 401,855 Ion Exchange (India) 24,600 90,743 IRB Infrastructure Developers 135,877 498,123 ITC 102,961 509,199 JM Financial 499,110 340,189 JSW Steel 51,400 704,046 Mahindra & Mahindra 22,884 458,465 Max India 60,830 450,241 Oil & Natural Gas 153,559 746,575 Power Finance 131,922 529,821 Praj Industries 459,127 648,159 Redington India 221,431 335,728 Rural Electrification 153,326 662,494 State Bank of India 201,785 832,585 Tata Consultancy Services 1,500 60,088 Tata Motors 142,160 969,202 Tata Steel 13,154 62,919 Unichem Laboratories 6,523 19,104 UPL 70,716 590,655 Vedanta 45,400 124,158 Indonesia.7% Bank Mandiri 351,200 264,734 Bank Negara Indonesia 1,398,200 555,819 Bank Rakyat Indonesia 802,000 622,591 Malaysia1.3% British American Tobacco Malaysia 9,800 161,039 DiGi.Com 418,700 594,814 Hong Leong Financial Group 22,300 89,602 IJM 195,700 338,183 Malayan Banking 259,900 629,601 Telekom Malaysia 330,400 572,705 Tenaga Nasional 134,000 448,916 Mexico2.5% America Movil, Ser. L 702,800 751,203 Arca Continental 142,800 810,964 Coca-Cola Femsa, Ser. L 10,400 82,644 Controladora Vuela Compania de Aviacion, ADR 55,040 a 657,178 Fibra Uno Administracion 25,100 59,694 Gruma, Cl. B 47,800 616,603 Grupo Aeroportuario del Pacifico, Cl. B 38,200 261,512 Grupo Financiero Banorte, Ser. O 96,400 530,039 Grupo Financiero Inbursa, Ser. O 180,500 409,405 OHL Mexico 162,600 a 211,041 PLA Administradora Industrial 222,300 a 434,912 Qualitas Controladora 207,500 a 343,380 Philippines.7% Ayala Land 772,200 638,790 Globe Telecom 2,200 122,466 Metropolitan Bank & Trust 155,109 323,359 SM Prime Holdings 89,300 39,570 Universal Robina 104,070 447,762 Poland1.7% KGHM Polska Miedz 36,685 1,039,571 Orange Polska 163,609 355,066 PGE 106,702 523,294 Polski Koncern Naftowy Orlen 31,000 608,705 Powszechna Kasa Oszczednosci Bank Polski 83,769 693,322 Powszechny Zaklad Ubezpieczen 3,586 412,628 Russia2.4% Gazprom, ADR 145,016 746,832 Lukoil, ADR 28,266 1,243,845 MMC Norilsk Nickel, ADR 36,523 619,065 Rosneft, GDR 53,872 a 221,953 Rosneft, GDR 168,951 696,078 Sberbank of Russia, ADR 63,717 338,337 Sberbank of Russia, ADR 106,510 555,982 Severstal, GDR 10,469 110,762 Sistema, GDR 12,207 108,032 Tatneft, ADR 16,325 522,073 South Africa3.5% African Rainbow Minerals 6,515 44,303 Barclays Africa Group 48,814 734,176 Barloworld 23,636 187,479 Clicks Group 40,826 302,017 FirstRand 63,377 277,763 Growthpoint Properties 32,864 71,476 Kumba Iron Ore 3,836 47,598 Liberty Holdings 41,175 491,318 Mediclinic International 119,049 1,001,436 MTN Group 60,420 1,136,041 Naspers, Cl. N 2,500 389,405 Redefine Properties 39,233 32,925 Resilient Property Income Fund 4,300 34,090 Sasol 15,930 589,224 Standard Bank Group 30,100 396,278 Steinhoff International Holdings 86,734 548,878 Telkom 90,300 a 475,994 Tsogo Sun Holdings 23,600 47,274 Woolworths Holdings 80,589 653,138 South Korea8.9% AMOREPACIFIC Group 4,770 799,668 BGF Retail 2,473 354,727 BNK Financial Group 30,308 385,830 CJ 2,700 716,482 Coway 12,663 1,037,607 DGB Financial Group 11,620 121,883 Dongbu Insurance 3,574 181,031 E-Mart 2,694 557,904 Hanwha 8,900 376,601 Hanwha Life Insurance 16,172 114,971 Hyosung 4,800 619,660 Hyundai Heavy Industries 4,562 a 453,971 Hyundai Steel 10,034 608,993 Hyundai Wia 2,435 224,846 Industrial Bank of Korea 39,572 512,632 Kangwon Land 20,900 693,263 KB Financial Group 21,634 715,670 Kia Motors 3,353 136,170 Korea Electric Power 16,965 696,577 Korea Investment Holdings 483 27,583 KT 13,838 a 352,944 LG Display 15,261 353,666 Lotte Shopping 1,887 396,702 Mirae Asset Securities 5,945 269,149 Samsung Electronics 4,909 5,580,359 Samsung Fire & Marine Insurance 2,154 567,731 Sansung Life & Science 4,437 a 411,699 SK Hynix 27,506 1,043,080 SK Telecom 2,182 489,040 Taiwan6.5% Advanced Semiconductor Engineering 756,000 1,024,188 AU Optronics 335,000 148,204 Catcher Technology 17,000 212,676 Cathay Financial Holding 651,000 1,137,238 Chailease Holding 99,700 240,408 China Development Financial Holding 2,054,000 778,875 Compal Electronics 396,000 301,609 CTBC Financial Holding 233,000 183,503 E.Sun Financial Holding 291,000 194,286 Foxconn Technology 183,000 664,279 Hon Hai Precision Industry 397,360 1,249,216 Innolux 706,000 368,394 Largan Precision 6,000 685,475 Mega Financial Holding 894,000 805,497 Pegatron 476,000 1,393,080 Pou Chen 284,000 404,998 Ruentex Industries 111,000 253,986 Siliconware Precision Industries 257,000 393,565 SinoPac Financial Holdings 972,834 430,381 Taishin Financial Holdings 648,606 270,125 Taiwan Cement 427,000 539,035 Taiwan Semiconductor Manufacturing 417,000 1,898,864 Zhen Ding Technology Holding 31,000 108,509 Thailand2.0% Bangkok Bank 62,700 331,363 Jasmine Broadband Internet Infrastructure Fund, Cl. F 1,147,400 332,919 PTT 51,600 548,457 PTT Exploration & Production, NVDR 88,900 286,897 PTT Global Chemical 229,543 470,633 PTT Global Chemical, NVDR 348,400 714,325 Siam Cement, NVDR 6,500 100,073 Thai Beverage 1,001,900 569,071 Thai Oil 228,300 371,764 Thai Union Frozen Products, NVDR 929,100 599,677 Turkey1.6% Emlak Konut Gayrimenkul Yatirim Ortakligi 374,216 385,372 Eregli Demir ve Celik Fabrikalari 364,223 589,802 Tofas Turk Otomobil Fabrikasi 39,300 268,344 Tupras Turkiye Petrol Rafinerileri 38,507 a 975,570 Turk Hava Yollari 96,900 a 318,167 Turkiye Halk Bankasi 105,486 486,083 Turkiye Is Bankasi, Cl. C 205,636 432,740 United Arab Emirates.7% Abu Dhabi Commercial Bank 30,900 64,696 Dubai Islamic Bank 312,700 582,338 Emaar Properties 341,922 733,575 First Gulf Bank 43,800 181,263 United States3.7% Global X MSCI Colombia ETF 60,566 646,845 iShares China Large-Cap ETF 14,376 662,734 iShares MSCI Emerging Markets ETF 82,300 3,260,726 iShares MSCI Indonesia ETF 44,402 1,028,794 iShares MSCI Malaysia ETF 54,325 657,876 iShares MSCI Philippines ETF 17,814 685,839 Market Vectors Vietnam ETF 31,649 589,937 Vanguard FTSE Emerging Markets ETF 6,165 252,025 Total Common Stocks (cost $129,570,071) Preferred Stocks2.5% Brazil2.3% AES Tiete 12,900 72,609 Banco Bradesco 43,920 402,599 Banco do Estado do Rio Grande do Sul, Cl. B 126,100 361,375 Cia Brasileira de Distribuicao 31,100 733,212 Cia Energetica de Minas Gerais 71,100 271,219 Cia Energetica de Sao Paulo, Cl. B 44,400 280,044 Cia Paranaense de Energia, Cl. B 21,400 240,562 Itau Unibanco Holding 86,900 956,456 Metalurgica Gerdau 47,100 96,500 Oi 166,500 a 313,282 Suzano Papel e Celulose, Cl. A 131,700 700,627 Telefonica Brasil 32,500 455,341 Chile.1% Sociedad Quimica y Minera de Chile, Cl. B 6,713 Colombia.1% Grupo Aval Acciones y Valores 248,613 South Korea.0% Samsung Electronics 120 Total Preferred Stocks (cost $7,031,776) Other Investment33.5% Registered Investment Company; Dreyfus Global Emerging Markets Fund, Cl. Y (cost $68,131,053) 5,066,971 c,d Total Investments (cost $204,732,900) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares ETF - Exchange-Traded Fund GDR - Global Depository Receipts NVDR - Non-Voting Depository Receipts a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Trustees. At June 30, 2015, the value of these securities amounted to $600,492 or .3% of net assets. c Investment in affiliated mutual fund. d The fund's investment in the Dreyfus Global Emerging Markets Fund represents 33.5% of the fund's total investments. The Dreyfus Global Emerging Markets Fund seeks to provide long-term capital appreciation. At June 30, 2015, net unrealized appreciation on investments was $2,766,498 of which $14,659,314 related to appreciated investment securities and $11,892,816 related to depreciated investment securities. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Fund: Foreign 33.5 Financial 19.2 Information Technology 11.0 Energy 4.9 Telecommunications 4.9 Materials 4.8 Consumer Staples 4.3 Industrial 4.0 Exchange-Traded Funds 3.7 Consumer Discretionary 3.6 Health Care 2.2 Utilities 2.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: South African Rand, Expiring 7/1/2015 a 1,021,752 83,154 83,984 830 Counterparty; a Citigroup The following is a summary of the inputs used as of June 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 122,954,998 600,492 - Equity Securities - Foreign Preferred Stocks+ 5,221,535 - - Exchange-Traded Funds 7,784,776 - - Mutual Funds 70,937,597 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 830 - + See Statement of Investments for additional detailed categorizations ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end June 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund June 30, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components2.0% Tenneco 37,930 a 2,178,699 Thor Industries 44,701 2,515,772 Winnebago Industries 46,998 b 1,108,683 Banks18.6% Bank of Hawaii 53,170 b 3,545,376 Boston Private Financial Holdings 138,465 1,856,816 Brookline Bancorp 171,717 1,938,685 Capital Bank Financial, Cl. A 29,837 a 867,362 Cardinal Financial 70,825 1,543,277 Central Pacific Financial 64,619 1,534,701 CoBiz Financial 120,174 1,570,674 Columbia Banking System 95,138 3,095,791 CVB Financial 130,441 2,297,066 FCB Financial Holdings, Cl. A 30,540 971,172 First Horizon National 360,825 5,654,128 First Midwest Bancorp 151,152 2,867,353 Seacoast Banking 89,550 a 1,414,890 Synovus Financial 240,372 7,408,265 UMB Financial 51,151 2,916,630 United Community Banks 133,735 2,791,049 Valley National Bancorp 329,378 3,395,887 Washington Trust Bancorp 31,822 1,256,333 Webster Financial 112,339 4,443,007 Wintrust Financial 68,237 3,642,491 Capital Goods8.4% AeroVironment 80,181 a 2,091,120 American Woodmark 23,650 a 1,297,202 Apogee Enterprises 37,988 1,999,688 Astec Industries 48,108 2,011,877 Chart Industries 51,463 a 1,839,802 Comfort Systems USA 70,360 1,614,762 EMCOR Group 28,102 1,342,433 EnerSys 32,146 2,259,542 FreightCar America 54,772 1,143,639 Granite Construction 59,303 2,105,850 Great Lakes Dredge and Dock 92,429 a 550,877 Lindsay 28,768 b 2,528,995 Mueller Industries 33,817 1,174,126 Raven Industries 41,958 853,006 Simpson Manufacturing 62,538 2,126,292 Commercial & Professional Services7.5% ABM Industries 51,633 1,697,177 Advisory Board 49,306 a 2,695,559 FTI Consulting 64,922 a 2,677,383 Interface 122,069 3,057,828 Knoll 95,715 2,395,746 Korn/Ferry International 81,012 2,816,787 McGrath RentCorp 52,990 1,612,486 Steelcase, Cl. A 149,485 2,826,761 TrueBlue 85,426 a 2,554,237 Consumer Durables & Apparel5.9% Cavco Industries 20,474 a 1,544,559 Deckers Outdoor 22,530 a 1,621,484 Ethan Allen Interiors 93,640 2,466,478 iRobot 52,517 a,b 1,674,242 Oxford Industries 26,405 2,309,117 Standard Pacific 173,801 a 1,548,567 Universal Electronics 30,703 a 1,530,238 Vera Bradley 80,361 a 905,668 WCI Communities 96,457 a 2,352,586 William Lyon Homes, Cl. A 63,495 a 1,629,917 Consumer Services2.6% Belmond, Cl. A 181,526 a 2,267,260 Capella Education 20,147 1,081,289 Cheesecake Factory 79,506 4,335,860 Diversified Financials.6% Piper Jaffray 38,786 a Energy4.4% Bill Barrett 123,430 a,b 1,060,264 Cloud Peak Energy 151,435 a,b 705,687 Geospace Technologies 63,973 a,b 1,474,578 Gulf Island Fabrication 44,190 493,602 Natural Gas Services Group 51,327 a 1,171,282 Oil States International 45,181 a 1,682,089 Patterson-UTI Energy 146,732 2,760,763 RPC 123,121 b 1,702,763 Synergy Resources 175,443 a 2,005,313 Food & Staples Retailing2.6% Casey's General Stores 52,435 5,020,127 Fresh Market 59,602 a,b 1,915,608 United Natural Foods 11,660 a 742,509 Food, Beverage & Tobacco.4% Fresh Del Monte Produce 27,503 Health Care Equipment & Services8.2% Air Methods 65,960 a,b 2,726,786 Amedisys 1,547 a 61,462 Computer Programs & Systems 21,769 1,162,900 Globus Medical, Cl. A 98,737 a 2,534,579 Hanger 84,381 a 1,977,891 HMS Holdings 119,642 a 2,054,253 Invacare 39,219 848,307 LifePoint Health 46,613 a 4,053,000 Meridian Bioscience 83,588 1,558,080 Natus Medical 32,011 a 1,362,388 Omnicell 63,562 a 2,396,923 WellCare Health Plans 42,652 a 3,618,169 Insurance1.1% First American Financial 41,226 1,534,019 Safety Insurance Group 28,191 1,626,903 Materials4.3% Calgon Carbon 74,054 1,435,166 Carpenter Technology 49,718 1,923,092 Haynes International 29,443 1,452,129 Intrepid Potash 123,786 a 1,478,005 Louisiana-Pacific 167,695 a,b 2,855,846 Stillwater Mining 165,579 a 1,919,061 TimkenSteel 66,940 1,806,711 Media3.7% E.W. Scripps, Cl. A 185,846 4,246,581 Morningstar 9,456 752,225 New York Times, Cl. A 216,543 2,955,812 Time 128,666 2,960,605 Pharmaceuticals, Biotech & Life Sciences.9% Horizon Pharma 79,707 a Real Estate6.2% American Assets Trust 54,209 c 2,125,535 Corporate Office Properties Trust 119,973 c 2,824,164 CyrusOne 75,992 c 2,237,964 EPR Properties 52,786 c 2,891,617 Healthcare Trust of America, Cl. A 102,967 2,466,060 Kite Realty Group Trust 92,099 2,253,663 Pebblebrook Hotel Trust 40,987 c 1,757,523 Physicians Realty Trust 19,050 c 292,608 RLJ Lodging Trust 50,130 c 1,492,871 Retailing6.9% American Eagle Outfitters 295,100 b 5,081,622 Express 186,804 a 3,383,020 Finish Line, Cl. A 63,262 1,759,949 Guess? 94,916 b 1,819,540 Haverty Furniture 41,526 897,792 PEP Boys-Manny Moe & Jack 129,136 a 1,584,499 The Children's Place 41,543 2,717,328 Vitamin Shoppe 67,049 a 2,498,916 Zumiez 22,070 a 587,724 Semiconductors & Semiconductor Equipment3.2% Brooks Automation 186,702 2,137,738 Inphi 31,139 a 711,838 MKS Instruments 50,530 1,917,108 Nanometrics 68,166 a 1,098,836 PDF Solutions 41,339 a 661,424 Teradyne 145,420 2,805,152 Software & Services4.1% Acxiom 100,767 a 1,771,484 Constant Contact 48,177 a 1,385,571 CSG Systems International 90,058 2,851,236 Mentor Graphics 119,709 3,163,909 Monotype Imaging Holdings 45,681 1,101,369 TiVo 195,780 a 1,985,209 Technology Hardware & Equipment3.2% DTS 26,450 a 806,460 Electronics For Imaging 42,483 a 1,848,435 FARO Technologies 21,418 a 1,000,221 Knowles 102,097 a,b 1,847,956 Littelfuse 12,590 1,194,665 ScanSource 36,680 a 1,396,041 Vishay Intertechnology 114,345 1,335,550 Transportation.5% Marten Transport 67,146 Utilities4.2% California Water Service Group 64,196 1,466,879 Chesapeake Utilities 46,159 2,485,662 NorthWestern 46,613 b 2,272,384 Piedmont Natural Gas 80,783 2,852,448 Portland General Electric 102,751 3,407,223 Total Common Stocks (cost $242,148,540) Other Investment.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,368) 12,368 d Investment of Cash Collateral for Securities Loaned7.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,674,323) 22,674,323 d Total Investments (cost $264,835,231) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2015, the value of the fund's securities on loan was $25,836,284 and the value of the collateral held by the fund was $28,366,549, consisting of cash collateral of $22,674,323 and U.S. Government & Agency securities valued at $5,692,226. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2015, net unrealized appreciation on investments was $52,400,654 of which $65,829,645 related to appreciated investment securities and $13,428,991 related to depreciated investment securities. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 18.6 Capital Goods 8.4 Health Care Equipment & Services 8.2 Money Market Investments 7.7 Commercial & Professional Services 7.5 Retailing 6.9 Real Estate 6.2 Consumer Durables & Apparel 5.9 Energy 4.4 Materials 4.3 Utilities 4.2 Software & Services 4.1 Media 3.7 Semiconductors & Semiconductor Equipment 3.2 Technology Hardware & Equipment 3.2 Consumer Services 2.6 Food & Staples Retailing 2.6 Automobiles & Components 2.0 Insurance 1.1 Pharmaceuticals, Biotech & Life Sciences .9 Diversified Financials .6 Transportation .5 Food, Beverage & Tobacco .4 † Based on net assets. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 292,281,934 - - Equity Securities - Foreign Common Stocks+ 2,267,260 - - Mutual Funds 22,686,691 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund June 30, 2015 (Unaudited) Common Stocks98.5% Shares Value ($) Automobiles & Components1.4% Motorcar Parts of America 12,991 a Banks4.0% ConnectOne Bancorp 17,240 371,177 National Bank Holdings, Cl. A 16,372 341,029 PrivateBancorp 10,011 398,638 Capital Goods10.2% Altra Industrial Motion 14,616 397,263 American Woodmark 4,960 a 272,056 Beacon Roofing Supply 14,714 a 488,799 Comfort Systems USA 12,444 285,590 EnerSys 5,925 416,468 Milacron Holdings 11,870 233,602 PGT 27,522 a 399,344 Watsco 3,092 382,604 Commercial & Professional Services6.4% Advisory Board 7,768 a 424,677 CEB 6,040 525,842 Knoll 15,104 378,053 TrueBlue 15,568 a 465,483 Consumer Durables & Apparel4.6% Malibu Boats, Cl. A 18,314 a 367,928 Oxford Industries 3,186 278,616 Steven Madden 8,956 a 383,138 Wolverine World Wide 9,768 278,193 Consumer Services2.7% 2U 9,885 a 318,198 Red Robin Gourmet Burgers 4,979 a 427,298 Energy2.7% Oasis Petroleum 24,572 a,b 389,466 Oil States International 9,967 a 371,071 Exchange-Traded Funds1.3% iShares Russell 2000 Growth ETF 2,380 b Food & Staples Retailing1.4% United Natural Foods 6,174 a Food, Beverage & Tobacco.8% WhiteWave Foods 4,754 a Health Care Equipment & Services10.3% Align Technology 4,143 a 259,807 EndoChoice Holdings 14,952 244,465 Endologix 22,417 a 343,877 Globus Medical, Cl. A 14,907 a 382,663 HealthStream 12,052 a 366,622 HeartWare International 4,149 a 301,591 LDR Holding 8,319 a 359,797 Medidata Solutions 6,875 a 373,450 Spectranetics 11,152 a 256,607 Household & Personal Products1.4% Inter Parfums 11,806 Materials1.1% Scotts Miracle-Gro, Cl. A 5,260 Media3.5% IMAX 10,869 a 437,695 Lions Gate Entertainment 9,995 b 370,315 MDC Partners, Cl. A 9,670 190,499 Pharmaceuticals, Biotech & Life Sciences14.8% ACADIA Pharmaceuticals 8,590 a,b 359,749 Celldex Therapeutics 15,885 a 400,620 Cepheid 6,038 a 369,224 Foamix Parmaceuticals 30,026 307,766 Ligand Pharmaceuticals 5,349 a 539,714 Paratek Pharmaceuticals 9,604 247,495 Pfenex 22,777 441,874 Retrophin 12,898 a 427,569 Tokai Pharmaceuticals 11,157 148,388 WuXi PharmaTech, ADR 11,484 a 485,314 ZS Pharma 8,101 424,411 Retailing4.7% American Eagle Outfitters 21,025 b 362,050 Kirkland's 17,690 493,020 Restoration Hardware Holdings 4,868 a,b 475,263 Semiconductors & Semiconductor Equipment5.7% Inphi 14,628 a 334,396 Integrated Device Technology 15,176 a 329,319 MaxLinear, Cl. A 38,879 a 470,436 Mellanox Technologies 9,377 a 455,628 Software & Services16.5% AVG Technologies 18,820 a 512,092 Barracuda Networks 9,238 a 366,010 comScore 7,360 a 391,994 Constant Contact 6,638 a 190,909 Demandware 5,284 a 375,587 FleetMatics Group 8,139 a 381,149 HubSpot 5,560 275,665 LogMeIn 8,868 a 571,897 Mentor Graphics 21,853 577,575 Proofpoint 6,089 a 387,687 SS&C Technologies Holdings 5,579 348,687 Synchronoss Technologies 5,572 a 254,808 Technology Hardware & Equipment3.6% Ciena 10,842 a 256,739 Infinera 17,870 a 374,913 RADWARE 17,123 a 380,131 Transportation1.4% Forward Air 7,763 Total Common Stocks (cost $21,644,070) Other Investment2.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $600,711) 600,711 c Investment of Cash Collateral for Securities Loaned4.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,163,044) 1,163,044 c Total Investments (cost $23,407,825) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2015, the value of the fund's securities on loan was $1,967,439 and the value of the collateral held by the fund was $2,045,450, consisting of cash collateral of $1,163,044 and U.S. Government and Agency securities valued at $882,406. c Investment in affiliated money market mutual fund. At June 30, 2015, net unrealized appreciation on investments was $6,057,981 of which $6,356,484 related to appreciated investment securities and $298,503 related to depreciated investment securities. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 16.5 Pharmaceuticals, Biotech & Life Sciences 14.8 Health Care Equipment & Services 10.3 Capital Goods 10.2 Commercial & Professional Services 6.4 Money Market Investments 6.2 Semiconductors & Semiconductor Equipment 5.7 Retailing 4.7 Consumer Durables & Apparel 4.6 Banks 4.0 Technology Hardware & Equipment 3.6 Media 3.5 Consumer Services 2.7 Energy 2.7 Automobiles & Components 1.4 Food & Staples Retailing 1.4 Household & Personal Products 1.4 Transportation 1.4 Exchange-Traded Funds 1.3 Materials 1.1 Food, Beverage & Tobacco .8 † Based on net assets. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 24,639,505 - - Equity Securities - Foreign Common Stocks+ 2,694,646 - - Exchange-Traded Funds 367,900 - - Mutual Funds 1,763,755 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund June 30, 2015 (Unaudited) Common Stocks97.7% Shares Value ($) Automobiles & Components1.4% Gentex 855,246 Banks4.3% SVB Financial Group 115,327 a 16,604,781 Webster Financial 327,825 12,965,479 Wintrust Financial 237,918 12,700,063 Capital Goods14.0% AO Smith 176,637 12,714,331 B/E Aerospace 170,434 9,356,827 Beacon Roofing Supply 467,380 a 15,526,364 Carlisle 173,135 17,334,276 EMCOR Group 215,800 10,308,766 EnerSys 169,949 11,945,715 ITT 355,972 14,893,869 Nordson 153,627 11,966,007 Sensata Technologies Holding 191,206 a 10,084,204 Snap-on 81,656 13,003,718 Watsco 99,606 12,325,246 Commercial & Professional Services3.9% Advisory Board 283,816 a 15,516,221 CEB 171,915 14,966,920 Towers Watson & Co., Cl. A 65,678 8,262,292 Consumer Durables & Apparel5.8% Jarden 214,310 a 11,090,543 Polaris Industries 84,635 12,535,290 PVH 130,160 14,994,432 Steven Madden 265,601 a 11,362,411 Wolverine World Wide 283,542 8,075,276 Consumer Services1.1% Panera Bread, Cl. A 65,085 a,b Diversified Financials1.2% CBOE Holdings 211,431 Energy2.4% Oil States International 353,710 a 13,168,623 QEP Resources 600,146 11,108,703 Exchange-Traded Funds3.0% iShares Russell 2000 Growth ETF 189,963 b Food & Staples Retailing1.4% United Natural Foods 223,277 a Food, Beverage & Tobacco1.2% WhiteWave Foods 242,794 a Health Care Equipment & Services9.5% Acadia Healthcare 146,906 a,b 11,507,147 Align Technology 282,776 a 17,732,883 athenahealth 96,970 a,b 11,110,823 Brookdale Senior Living 376,019 a 13,047,859 Cooper 95,284 16,957,694 Endologix 561,644 a 8,615,619 Medidata Solutions 210,113 a 11,413,338 Spectranetics 192,136 a,b 4,421,049 Materials3.6% Bemis 317,868 14,307,239 Headwaters 529,514 a 9,647,745 Scotts Miracle-Gro, Cl. A 191,060 11,312,663 Media3.0% IMAX 394,786 a 15,898,032 Lions Gate Entertainment 372,207 b 13,790,269 Pharmaceuticals, Biotech & Life Sciences10.0% ACADIA Pharmaceuticals 244,848 a,b 10,254,234 Alkermes 247,282 a 15,910,124 Celldex Therapeutics 474,444 a,b 11,965,478 Cepheid 186,210 a 11,386,742 Jazz Pharmaceuticals 109,695 a 19,313,999 Ligand Pharmaceuticals 174,381 a,b 17,595,043 Receptos 68,201 a 12,961,600 Real Estate2.6% CBRE Group, Cl. A 324,150 a 11,993,550 Realogy Holdings 306,811 a 14,334,210 Retailing5.6% HSN 228,228 16,019,323 LKQ 448,010 a 13,550,062 Ulta Salon Cosmetics & Fragrance 70,196 a 10,841,772 Williams-Sonoma 180,931 14,885,193 Semiconductors & Semiconductor Equipment4.1% Integrated Device Technology 576,953 a 12,519,880 Mellanox Technologies 339,208 a 16,482,117 Microchip Technology 247,253 b 11,725,974 Software & Services14.8% Akamai Technologies 211,466 a 14,764,556 ANSYS 82,063 a 7,487,428 Barracuda Networks 256,404 a 10,158,726 comScore 202,106 a 10,764,166 Demandware 194,647 a,b 13,835,509 Fleetmatics Group 229,611 a 10,752,683 HomeAway 224,434 a 6,984,386 LogMeIn 250,483 a 16,153,649 Proofpoint 134,414 a,b 8,558,139 ServiceNow 102,766 a 7,636,541 SS&C Technologies Holdings 159,876 9,992,250 Synchronoss Technologies 197,673 a 9,039,586 Synopsys 407,959 a 20,663,123 Technology Hardware & Equipment3.3% Infinera 585,005 a,b 12,273,405 IPG Photonics 97,159 a,b 8,275,518 Palo Alto Networks 68,501 a 11,967,125 Telecommunication Services.5% Level 3 Communications 85,975 a Transportation1.0% Hub Group, Cl. A 242,282 a Total Common Stocks (cost $797,750,306) Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $20,100,499) 20,100,499 c Investment of Cash Collateral for Securities Loaned6.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $66,804,267) 66,804,267 c Total Investments (cost $884,655,072) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2015, the value of the fund's securities on loan was $126,758,913 and the value of the collateral held by the fund was $129,198,970, consisting of cash collateral of $66,804,267 and U.S. Government and Agency securities valued at $62,394,703. c Investment in affiliated money market mutual fund. At June 30, 2015, net unrealized appreciation on investments was $173,137,118 of which $182,551,514 related to appreciated investment securities and $9,414,396 related to depreciated investment securities. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 14.8 Capital Goods 14.0 Pharmaceuticals, Biotech & Life Sciences 10.0 Health Care Equipment & Services 9.5 Money Market Investments 8.7 Consumer Durables & Apparel 5.8 Retailing 5.6 Banks 4.3 Semiconductors & Semiconductor Equipment 4.1 Commercial & Professional Services 3.9 Materials 3.6 Technology Hardware & Equipment 3.3 Exchange-Traded Funds 3.0 Media 3.0 Real Estate 2.6 Energy 2.4 Automobiles & Components 1.4 Food & Staples Retailing 1.4 Diversified Financials 1.2 Food, Beverage & Tobacco 1.2 Consumer Services 1.1 Transportation 1.0 Telecommunication Services .5 † Based on net assets. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 944,236,709 - - Equity Securities - Foreign Common Stocks+ 26,650,715 - - Mutual Funds 86,904,766 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund June 30, 2015 (Unaudited) Common Stocks97.1% Shares Value ($) Australia.7% Dexus Property Group 1,227,364 Belgium1.7% Anheuser-Busch InBev 131,004 Brazil.2% International Meal Company Alimentacao, Cl. A 548,116 a China.8% China Biologic Products 64,019 a Finland1.0% Nokia 1,307,941 France4.6% Air Liquide 119,305 15,089,692 Sanofi 146,922 14,453,385 Vivendi 524,531 13,230,522 Germany10.8% Bayer 104,462 14,621,512 Brenntag 253,792 14,551,632 Commerzbank 1,126,450 a 14,398,035 Continental 31,017 7,339,470 Infineon Technologies 1,174,445 14,572,870 LEG Immobilien 291,042 a 20,220,894 SAP 127,946 8,929,318 Telefonica Deutschland Holding 1,099,982 6,340,060 Hong Kong5.2% AIA Group 2,699,312 17,672,605 Belle International Holdings 9,151,525 10,542,810 Jardine Matheson Holdings 169,400 9,613,450 Man Wah Holdings 10,943,000 10,743,171 India1.0% HDFC Bank, ADR 159,232 Ireland1.7% CRH 557,917 Israel.1% Bank Hapoalim 242,518 Italy2.0% Atlantia 369,579 9,130,494 Pirelli & C. 556,115 9,386,587 Japan28.5% Don Quijote Holdings 618,800 26,342,673 FANUC 63,600 13,033,362 Japan Airlines 487,486 17,008,336 Japan Tobacco 723,300 25,770,721 LIXIL Group 346,100 6,871,945 M3 331,700 6,672,757 NGK Spark Plug 402,000 11,151,612 Nomura Holdings 1,693,000 11,490,018 Recruit Holdings 352,071 10,744,660 Sawai Pharmaceutical 121,600 7,084,267 Skylark 1,092,000 14,392,254 SoftBank 471,400 27,767,476 Stanley Electric 353,700 7,375,433 Sugi Holdings 321,600 16,423,581 Suntory Beverage & Food 205,800 8,197,696 Tokyo Electron 257,300 16,287,152 TOPCON 510,300 12,300,404 Toyota Motor 391,800 26,260,860 Macau.7% Sands China 1,810,800 Mexico.5% Grupo Financiero Santander Mexico, Cl. B, ADR 497,735 Netherlands3.3% Reed Elsevier 538,569 12,774,037 Wolters Kluwer 609,508 18,105,577 Norway1.1% DNB 603,894 Philippines.8% Energy Development 41,999,100 6,967,249 LT Group 412,700 127,407 Portugal.6% Galp Energia 511,286 Russia.5% TBC Bank, GDR 430,965 Switzerland11.5% Actelion 65,009 a 9,511,986 Credit Suisse Group 616,180 a 16,937,618 Nestle 288,452 20,825,189 Novartis 228,293 22,500,882 Roche Holding 65,116 18,247,384 Zurich Insurance Group 64,259 a 19,560,523 United Kingdom19.8% Associated British Foods 216,854 9,782,349 Barclays 5,730,078 23,453,669 British American Tobacco 286,955 15,397,387 Centrica 3,832,052 15,883,592 Dixons Carphone 1,288,332 9,180,104 GlaxoSmithKline 660,158 13,717,852 Imagination Technologies Group 873,705 a 3,037,321 Just Eat 1,606,485 a 10,268,338 Merlin Entertainments 1,258,239 b 8,443,748 Next 90,693 10,616,285 Prudential 1,182,940 28,484,312 Vodafone Group 6,047,544 21,840,676 Wolseley 225,738 14,410,997 Total Common Stocks (cost $774,026,172) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,922,863) 16,922,863 c Total Investments (cost $790,949,035) % Cash and Receivables (Net) % Net Assets % ADR American Depository Receipts GDR Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2015, this security was valued at $8,443,748 or .9% of net assets. c Investment in affiliated money market mutual fund. At June 30, 2015, net unrealized appreciation on investments was $130,361,560 of which $163,328,666 related to appreciated investment securities and $32,967,106 related to depreciated investment securities. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 23.0 Financial 21.3 Health Care 13.6 Consumer Staples 12.0 Industrial 9.2 Telecommunication Services 6.0 Information Technology 5.6 Materials 3.3 Utilities 2.5 Money Market Investment 1.8 Energy .6 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 8/14/2015 a 56,132,307 44,827,308 43,197,165 (1,630,143 ) Japanese Yen, Expiring: 7/1/2015 a 552,788,171 4,480,709 4,516,797 36,088 7/2/2015 a 91,214,836 742,568 745,311 2,743 7/15/2015 a 5,353,476,000 44,972,454 43,750,965 (1,221,489 ) Sales: Proceeds ($) Euro, Expiring 7/1/2015 b 3,398,771 3,791,703 3,789,127 2,576 Hong Kong Dollar, Expiring: 7/2/2015 c 4,668,333 602,187 602,245 (58 ) 7/3/2015 c 5,461,629 704,513 704,585 (72 ) Israeli Shekel, Expiring 7/1/2015 c 10,239,885 2,716,939 2,713,307 3,632 Japanese Yen, Expiring: 7/3/2015 b 37,619,017 307,225 307,383 (158 ) 7/15/2015 a 5,353,476,000 44,357,584 43,750,965 606,619 8/14/2015 a 5,393,494,000 44,827,308 44,093,817 733,491 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b UBS c Royal Bank of Scotland The following is a summary of the inputs used as of June 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 26,003,956 - - Equity Securities - Foreign Common Stocks+ 878,383,776 - - Mutual Funds 16,922,863 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,385,149 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (2,851,920) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end June 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Sensitive Total Return Bond Fund June 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes8.5% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates.6% OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 1,180,000 b Asset-Backed Ctfs./Auto Receivables.9% Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 240,000 242,100 DT Auto Owner Trust, Ser. 2014-2A, Cl. D 3.68 4/15/21 1,500,000 b 1,508,779 Commercial Mortgage Pass-Through Ctfs..6% Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 1,250,000 c Consumer Discretionary.9% iHeartCommunications, Sr. Scd. Notes 9.00 3/1/21 875,000 795,156 Neiman Marcus Group, Gtd. Notes 8.00 10/15/21 875,000 b 925,313 Energy.5% Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 950,000 Financial1.2% Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 800,000 b 843,000 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 750,000 b 750,000 HUB International, Sr. Unscd. Notes 7.88 10/1/21 750,000 b 766,875 Foreign/Governmental2.2% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 1,950,000 1,485,336 Australian Government, Sr. Unscd. Bonds, Ser. 143 AUD 2.75 10/21/19 3,600,000 2,839,128 Health Care.4% Dignity Health, Unscd. Bonds 2.64 11/1/19 760,000 Telecommunications1.2% Digicel, Sr. Unscd. Notes 6.00 4/15/21 925,000 b 894,124 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 750,000 764,062 T-Mobile USA, Gtd. Bonds 6.13 1/15/22 750,000 776,250 Total Bonds and Notes (cost $17,280,597) Long-Term Municipal Coupon Maturity Principal Investments86.9% Rate (%) Date Amount ($) Value ($) Alabama1.3% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 1,000,000 1,130,330 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,250,000 1,486,113 Arizona.3% Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Projects) 3.00 7/1/20 500,000 b 498,965 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 190,000 190,004 Arkansas1.0% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/25 1,835,000 2,079,679 California9.3% California, Economic Recovery Bonds 5.00 7/1/18 340,000 382,826 California, Economic Recovery Bonds (Escrowed to Maturity) 5.00 7/1/18 1,160,000 1,299,664 California, GO (Various Purpose) 5.00 9/1/22 1,000,000 1,196,710 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,154,589 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/26 1,000,000 1,173,080 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,114,825 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,187,820 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 808,185 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/29 1,060,000 1,185,515 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/28 1,000,000 1,122,010 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/23 1,000,000 1,206,900 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,418,527 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,292,400 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,167,830 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/16 500,000 518,405 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,097,840 Colorado.4% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 832,205 Connecticut.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 1,000,000 1,138,610 District of Columbia. 6% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,158,270 Florida11.1% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 3,000,000 3,482,910 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,711,950 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,173,600 Jacksonville, Special Revenue 5.00 10/1/27 1,000,000 1,158,100 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,092,500 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,000,000 1,175,080 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,153,700 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,310,700 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/26 1,500,000 1,733,580 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,115,830 Palm Beach County School Board, COP (Master Lease Purchase Agreement with Palm Beach School Board Leasing Corporation) 5.00 8/1/21 1,845,000 2,153,392 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 815,422 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 572,610 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,120,370 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/19 650,000 672,977 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/20 600,000 620,352 Georgia3.1% Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,136,590 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/29 1,000,000 1,132,900 DeKalb County, Water and Sewerage Revenue 5.00 10/1/21 2,380,000 2,790,764 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,160,110 Illinois5.8% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/24 1,500,000 1,710,105 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,088,240 Chicago, GO (Neighborhoods Alive 21 Program) 5.00 1/1/20 1,000,000 1,033,750 Chicago, Second Lien Water Revenue 5.00 11/1/26 1,000,000 1,096,680 Chicago Park District, Limited Tax GO 5.00 1/1/28 2,500,000 2,619,900 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/26 1,000,000 1,146,220 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,590,465 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,073,270 Indiana1.6% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,755,439 Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,454,661 Kansas1.5% Kansas Department of Transportation, Highway Revenue 5.00 9/1/18 1,415,000 1,591,734 Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,329,285 Kentucky.6% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,183,390 Louisiana1.2% Louisiana, State Highway Improvement Revenue 5.00 6/15/25 1,000,000 1,197,680 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,139,910 Maryland.6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,093,380 Michigan3.7% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,131,010 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 1,000,000 1,143,820 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,102,800 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimoted Tax GO Local Project Bonds) 5.00 5/1/20 1,125,000 1,280,756 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,659,465 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,057,810 Minnesota1.2% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/21 1,000,000 1,106,910 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/29 1,120,000 1,288,829 Missouri2.9% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/23 1,000,000 1,154,840 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,000,000 1,107,380 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/29 3,120,000 3,554,179 Nebraska.6% Nebraska Public Power District, General Revenue 5.00 1/1/30 1,000,000 1,150,030 New Jersey4.1% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 1,250,000 1,352,988 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,109,660 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,353,858 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,149,130 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,101,090 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/24 1,000,000 1,127,930 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,000,000 1,000,640 New Mexico1.0% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.88 8/1/19 1,000,000 c 1,001,470 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 0.78 2/1/19 1,000,000 c 998,420 New York9.0% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,385,660 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/26 1,205,000 1,391,534 New York City, GO 5.00 8/1/21 2,000,000 2,275,180 New York City, GO 5.00 3/1/25 1,000,000 1,184,790 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,123,310 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,129,300 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) 5.00 7/1/25 1,000,000 1,069,260 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/30 1,000,000 1,118,410 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.48 12/3/19 3,500,000 c 3,454,535 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,559,554 North Carolina1.0% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybryn at Maryfield) 5.00 10/1/19 1,875,000 2,030,606 Ohio1.9% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,784,235 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 5.50 12/1/29 820,000 879,106 University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,130,892 Pennsylvania1.6% Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 2,000,000 2,092,500 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,083,480 Rhode Island1.5% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 700,000 830,221 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 1,000,000 1,141,590 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/35 1,000,000 1,065,160 South Carolina.6% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,000,000 1,176,240 South Dakota1.3% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,583,324 Tennessee.6% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 1,000,000 1,192,620 Texas13.3% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 1,400,000 1,620,920 Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 2,011,022 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 750,000 843,052 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 1,000,000 1,078,270 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.37 7/1/32 2,725,000 c 2,544,469 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,529,605 Houston, Public Improvement GO 5.00 3/1/24 2,000,000 2,408,820 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,150,840 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/22 1,000,000 1,167,470 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/21 2,000,000 2,297,680 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,389,128 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 6.00 9/1/15 270,000 272,632 Tarrant Regional Water District, Water Transmission Facilities Contract Revenue (City of Dallas Project) 5.00 9/1/18 1,000,000 1,125,450 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,089,830 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 9/1/16 10,000 d 9,943 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 1,905,000 2,045,646 Trinity River Authority of Texas, Revenue (Tarrant County Water Project) 5.00 2/1/23 1,940,000 2,295,233 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,288,394 Virginia1.4% Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/19 425,000 466,650 Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,350,720 West Virginia.6% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,240,657 Wisconsin1.6% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 4.25 11/15/20 1,000,000 1,004,480 Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/23 1,000,000 1,178,400 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 1,000,000 1,084,130 Total Long-Term Municipal Investments (cost $167,803,159) Short-Term Municipal Coupon Maturity Principal Investments3.6% Rate (%) Date Amount ($) Value ($) Connecticut2.4% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.01 7/1/15 4,700,000 e 4,700,000 Texas1.2% Houston, Combined Utility System First Lien Revenue 0.93 7/7/15 2,500,000 e 2,496,700 Total Short-Term Municipal Investments (cost $7,200,000) Total Investments (cost $192,283,756) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2015, these securities were valued at $7,375,020 or 3.8% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at June 30, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2015, net unrealized appreciation on investments was $4,015,644 of which $5,423,331 related to appreciated investment securities and $1,407,687 related to depreciated investment securities. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 7/31/2015 a 90,000 100,912 100,379 (533 ) Sales: Australian Dollar, Expiring 7/31/2015 b 5,400,000 4,154,220 4,158,652 (4,432 ) Gross Unrealized Depreciation ) Counterparties: a Bank of America b JPMorgan Chase Bank The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,938,843 - Commercial Mortgage-Backed - 1,262,610 - Corporate Bonds+ - 8,239,972 - Foreign Government - 4,324,464 - Municipal Bonds+ - 179,533,511 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (4,965) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end June 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J.
